EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Wang on 09/09/2021.
The application has been amended as follows: 
IN CLAIM
1. (Currently Amended) A video decoding method comprising:

storing the respective decoded pictures of the set of two or more pictures in a decoded picture buffer based on corresponding spatial resolutions; and
obtaining a list of reference pictures comprising the respective decoded pictures of the set of two or more pictures stored in the decoded picture buffer for inter prediction of a picture temporally subsequent to the set of two or more pictures, wherein the list of reference pictures comprising the decoded pictures in at least the first spatial resolution and the second spatial resolution;
wherein the second spatial resolution is less than the first spatial resolution, comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the method further comprises downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions; and 
wherein the method further includes signaling a picture width and a picture height for each picture of the set of two or more pictures using a picture parameter set.

2. (Canceled)

3. (Canceled)

4. (Canceled)

5. (Currently Amended) The video decoding method of claim1, wherein the signaling further comprises signaling a first quantity of luma samples in a first dimension of the set of two or more pictures, and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures.

1, wherein the signaling further comprises signaling a ratio value relative to a previous picture width and a previous picture height for the set of two or more pictures.

7. (Previously Presented) The video decoding method of claim 6, wherein the ratio value is signaled using a numerator and a denominator.

8. (Previously Presented) The video decoding method of claim 6, wherein the ratio value is signaled as an index value into a set of predefined numerators and denominators.

9. (Previously Presented) The video decoding method of claim 1, wherein the picture subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reference picture of the list of reference pictures, and wherein a ratio is determined based on the third spatial resolution and a spatial resolution of the reference picture for decoding the current picture.

10. (Currently Amended) A video decoding apparatus comprising:
a decoder configured for decoding a set of two or more pictures to obtain respective decoded pictures of the set of two or more pictures, the set comprising at least a first picture coded with a first spatial resolution, and a second picture coded with a second spatial resolution different from the first spatial resolution; and
a decoded picture buffer configured for storing the respective decoded pictures of the set of two or more pictures based on corresponding spatial resolutions;
wherein the decoder is configured to obtain a list of reference pictures comprising the respective decoded pictures of the set of two or more pictures stored in the decoded picture buffer for inter prediction of a picture temporally subsequent to the set of two or more pictures, wherein the list of reference pictures comprises the decoded pictures in at least the first spatial resolution and the second spatial resolution;
wherein the second spatial resolution is less than the first spatial resolution, comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions; and 
wherein the video decoding apparatus is further configured for signaling a picture width and a picture height for each picture of the set of two or more pictures using a picture parameter set.

11. (Canceled)

12. (Canceled)

13. (Canceled) 

14. (Currently Amended) The video decoding apparatus of claim 10, further configured for signaling a first quantity of luma samples in a first dimension of the set of two or more pictures, and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures.

15. (Currently Amended) The video decoding apparatus of claim  10, further configured for signaling a ratio value relative to a previous picture width and a previous picture height for the set of two or more pictures.

16. (Previously Presented) The video decoding apparatus of claim 15, wherein the ratio value is signaled using a numerator and a denominator.

17. (Previously Presented) The video decoding apparatus of claim 15, wherein the ratio value is signaled as an index value into a set of predefined numerators and denominators.

18. (Previously Presented) The video coding apparatus of claim 10, wherein the picture subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reference picture of the list of reference pictures, and wherein a 

Allowable Subject Matter
Claims 1, 5-10, and 14-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Seregin teaches the decoder for decoding a video image using the SVC technique in the spatial reference layer list (502-508 of figure 5).  
Kang teaches the decoding apparatus for decoding the spatial quality reference layer list in figure 4, [0241].
Neither Seregin nor Kang teaches a decoder configured for decoding a set of two or more pictures to obtain respective decoded pictures of the set of two or more pictures, the set comprising at least a first picture coded with a first spatial resolution, and a second picture coded with a second spatial resolution different from the first spatial resolution; and a decoded picture buffer configured for storing the respective decoded pictures of the set of two or more pictures based on corresponding spatial resolutions; wherein the decoder is configured to obtain a list of reference pictures comprising the respective decoded pictures of the set of two or more pictures stored in the decoded picture buffer for inter prediction of a picture temporally subsequent to the set of two or more pictures, wherein the list of reference pictures comprises the decoded pictures in at least the first spatial resolution and the second spatial resolution; wherein the second spatial resolution is less than the first spatial resolution, comprising a resolution downgrade from the first spatial resolution to the second spatial resolution, and the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425